FILED
                             NOT FOR PUBLICATION                             JUL 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HECTOR ROBLES-ROJAS,                             No. 13-73060

               Petitioner,                       Agency No. A205-150-282

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015 **

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Hector Robles-Rojas, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s order of removal, and denying his motion to accept a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
late-filed appeal. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in

part and dismiss in part the petition for review.

      Robles-Rojas has waived any challenge to the BIA’s dispositive

determinations that his appeal was untimely and he had not presented evidence

sufficient to warrant the BIA’s considering the appeal by certification. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“[W]e generally will not take up

arguments not raised in an alien’s opening brief before this court.”).

      We lack jurisdiction to review Robles-Rojas’s remaining unexhausted

contentions. See id. (the court lacks jurisdiction to consider legal claims not

presented in an alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        2                                         13-73060